Citation Nr: 1750716	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1966 to October 1969, including service in the Vietnam War, and in the Army from January 1991 to March 1991, including service in the Persian Gulf War.  The Veteran also had additional periods of reserve service from 1970 to 1995.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.  In the May 2011 rating decision, the RO denied service connection for a bilateral knee disability.

This issue was previously remanded by the Board in August 2014 and April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in adjudicating this Veteran's appeal, a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of these issues.

In its August 2014 remand, the Board instructed that the AOJ afford the Veteran a VA examination to determine the nature and etiology of his bilateral knee disability.  The Board specifically requested opinions regarding a nexus to the Veteran's periods of active duty service from March 1966 to October 1969 and from January 1991 to March 1991.  The Veteran was afforded a VA examination in September 2014.  In its April 2017 remand, the Board found that the examiner failed to comply with these instructions in that the examiner provided no nexus opinion with regard to the 1991 period of active duty service.  The Veteran was afforded an addendum opinion by the same VA examiner in May 2017.  Unfortunately, the examiner again failed to provide any opinion regarding the Veteran's 1991 period of active duty service.  A remand is again necessary to ensure compliance with the Board's instructions and to obtain a nexus opinion regarding this second period of active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician other than the examiner who conducted the September 2014 examination so a supplemental opinion may be provided.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a. Whether the Veteran's bilateral knee disability clearly and unmistakably existed prior to his entry into active military service in March 1966.

b. Whether the Veteran's bilateral knee disability clearly and unmistakably existed prior to his reentry into active military service in January 1991.

c. If a bilateral knee disability is found to have clearly and unmistakably existed prior to either period of active duty service, whether it is also clear and unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

d. If a bilateral knee disability is not found to have preexisted either period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to either period of active military service.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's January 1966 report of knee pain prior to active duty service, 

b. The December 1966 service treatment record noting a left knee strain after a fall in the shower, 

c. Treatment records noting a physical profile for patellofemoral syndrome in July 1992 and one for right knee pain in April 1993,

d. An October 1993 private treatment record stating that the Veteran had been treated for right knee pain for the past two years, 

e. Multiple lay statements from September 2010 and November 2010 attesting to the Veteran's knee symptoms in the 1980s. 

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




